DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2020, 07/15/2021, and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title merely states “management” and therefore does not encompass the inventive concept found in the independent claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarchinski et al. [US 2020/0353839].
With respect to claims 1, 9, and 10, Tarchinski discloses a management apparatus that controls charging and discharging between an electric power system and a secondary battery which is mounted on a vehicle and which stores electric power used for traveling of the vehicle [Fig. 1], the management apparatus comprising: an acquisition part that acquires at least one of registration information indicating a use acceptance of the electric power and information indicating a use application of the electric power [par. 0035]; and a management part that controls a supply of the electric power from the par. 0043].

With respect to claim 2, Tarchinski further discloses wherein the management part identifies a first vehicle indicating the vehicle for which the registration information is present and supplies the electric power to the electric power system from a secondary battery mounted on the first vehicle [abstract; i.e. vehicle to grid application].

With respect to claim 8, Tarchinski further discloses wherein the management part changes a control of a supply of the electric power from the secondary battery to the electric power system in accordance with whether the use application of the electric power is a first use application or the use application is a second use application that is different from the first use application [initially note the “use application” is presented in the OR format in claim 1 and since the registration information was selected above the use application is not required to be met; however, Tarchinski further discloses various additional conditions of use at items 107, 109, 111, and additional approval/denial from a user; see also par. 0034 for emergency power/natural disaster].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarchinski et al. [US 2020/0353839] as applied above, and further in view of Muto et al. [US 2012/0007563].
With respect to claim 3, Tarchinski further discloses the management part identifies a second vehicle indicating a vehicle for which the registration information is present and which is in a non-use time period based on the registration information [par. 0005-0008, see also items 60/103; the power utility associates with a plurality of vehicles that are registered; further note that the condition of the vehicle being plugged into 60 is equated to a non-use period], however Tarchinski fails to explicitly disclose acquiring use schedule information and using it to control the supply of energy. 
Muto teaches acquiring use schedule information indicating a use schedule of a vehicle and using the schedule information to control supply of electric power to an electric power system from a secondary battery mounted on the second vehicle [308, par. 0016, 0028, and 0038]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant claims to modify Tarchinski to utilize the use scheduler and control of power based thereon for the benefit of determining the most optimal time periods for the vehicle to provide power to the load/grid. 

With respect to claim 4, Tarchinski discloses looking at remaining battery life [111], but Muto further teaches wherein the management part determines a supply amount of the electric power supplied to the electric power system from the secondary battery mounted on the second vehicle in accordance with a use start schedule timing of the second vehicle indicated by the use schedule information [Fig. 3; a period of excess power during the non-usage period].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant claims to modify Tarchinski to determine the supply amount for the benefit of preventing the battery from becoming over discharged and/or below the user’s requirements.  
claim 5, Tarchinski further discloses wherein in a case where the electric power is supplied from the electric power system to the secondary battery mounted on the second vehicle when the electric power is not supplied to the electric power system from the secondary battery mounted on the second vehicle, the management part determines the supply amount such that an electric power amount of the electric power stored in the secondary battery mounted on the second vehicle is equal to or more than a maximum stored electric power amount or a predetermined electric power amount at the use start schedule timing [Figs 3-4, par. 0040-0043].

With respect to claim 6, Tarchinski further discloses wherein the management part identifies a third vehicle indicating the vehicle which is not in a non-use time period based on the use schedule information and supplies the electric power to the electric power system from the secondary battery mounted on the third vehicle [par. 0005-0008, see also items 60/103; the power utility associates with a plurality of vehicles that are registered; further note that the condition of the vehicle being plugged into 60 is equated to a non-use period] such that an electric power amount of the electric power stored in a secondary battery mounted on the third vehicle is equal to or more than a predetermined electric power amount [Figs 3-4, par. 0040-0043].

With respect to claim 7, Tarchinkski further discloses wherein the acquisition part acquires history information indicating a past use history of the third vehicle, and the management part determines the predetermined electric power amount based on the history information [item 107 is total mileage and 109 is time in service, both sets of data are reflective to history information since it is information that has already happened/is in the past].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859